PER CURIAM:
Claimant seeks $440.89 for damages to his 1980 Pinto station wagon from striking a piece of concrete on the Patrick Street Bridge in Kanawha County, West Virginia, on March 31, 1981. Claimant testified that the bridge was under repair at the time of the incident. He stated that he did not know whether the respondent or a contractor was performing the repairs. Claimant was also unsure whether the concrete had been lying in the roadway or whether it had been dislodged from the road by the car travelling in front of him.
The State is neither an insurer nor a guarantor of the safety of motorists travelling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order for the State to be found liable for damages of this kind, it must be shown that respondent had actual or constructive notice of the hazard and a reasonable amount of time to take suitable corrective action. Davis v. Dept. of Highways, 11 Ct.Cl. 150 (1979). The claimant’s testimony suggests that the concrete may have been dislodged by the car in front of him. The Court cannot conclude, therefore, that there has been actionable negligence on the part of respondent on which to base an award. The claim must be denied.
Claim disallowed.